        Case 2:16-cv-00950-CW Document 107-1 Filed 02/21/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


GRACENOTE, INC.,                                      ORDER GRANTING DISMISSAL
                                                          WITH PREJUDICE
              Plaintiff,

       v.                                              Case No. 2:16-cv-00950-CW-DBP

SORENSON MEDIA, INC.,                                        Judge Clark Waddoups

              Defendant.                                Magistrate Judge Dustin B. Pead



       Based upon the Stipulation for Dismissal with Prejudice and a settlement agreement

entered by the parties, and good cause appearing,

       IT IS HEREBY ORDERED that this action, including all claims, defenses, and

counterclaims therein, be dismissed with prejudice. Each party will bear its own attorney fees

and costs.

       DATED this _____ day of February, 2019.

                                     BY THE COURT:


`                                    /s/
                                     Honorable Clark Waddoups
                                     United States District Judge
          Case 2:16-cv-00950-CW Document 107-1 Filed 02/21/19 Page 2 of 2




APPROVED AS TO FORM


/s/ George B. Hoffman*Signed with permission*
George B. Hofmann
COHNE KINGHORN
111 East Broadway, Eleventh Floor
Salt Lake City, Utah 8411
Telephone: (801) 363-4300
ghofmann@cohnekinghorn.com


Attorneys for Defendant

1481438




                                            2
